DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 September 2019, 17 October 2019, 30 March 2020, 18 August 2020, 06 May 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.




Specification
The disclosure is objected to because of the following informalities:  
	On pg.2:ln.18, “angel” should be changed to --angle--.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “121” (Figure 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-9 and 11-13 are objected to because of the following informalities:   
	In claim 1, 2nd to last line, --plane-- should be added after “rotor” (see line 1).
In claims 2-5, the dashes should be removed and/or corresponding formatting (i.e., indents, line breaks, etc.) should be added.
In claim 9, line 3, “the” (before “tower”) should be changed to --a-- (to improve the formality of the claim).
In claim 9, line 4, “the” (before “nacelle”) should be changed to --a-- (to improve the formality of the claim).
claim 11, line 1, “unit” should be deleted.
In claim 12, line 4, “a” (before “method”) should be changed to --the--.
Claims 6-8, 11, and 13 are objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a positioning system” (claims 1 and 10), “a processing unit” (claims 1 and 10), “a computer readable hardware storage device” (claim 12), “a computer system” (claim 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification raises doubt as to the corresponding structure for the 35 U.S.C. 112(f) limitations “a positioning system”, “a computer readable hardware storage device”, and “a computer system” as described in the corresponding 35 U.S.C. 112(b) rejections stated below. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation “a processing unit”: a processor, a microcontroller, a hard-wired circuit, an ASIC, an FPGA, a logic device.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claims 1-9 recite(s) a method of determining an orientation of a rotor plane of a wind turbine, including the utilization of position / speed / acceleration sensors. This judicial exception is not integrated into a practical application because the processes recited amount to measuring position / speed / acceleration and deriving the orientation of the rotor plane through different calculation steps. These steps are essentially mental in operation, or could be done through the utilization of pen and paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations do not form a practical application because the structures disclosed are either not positively recited, or if they are positively recited the calculations are directed to data about the structures. There are no limitations that limits what is performing these method steps beyond already known structure (such as a processor/computer). Currently, the method recites calculations based off data, but the methodology of application which ties to machine or technology is absent. Furthermore, since there's no application of what is to be done with the collected data and resultant information, there is no improvement in the system (i.e., collecting data for data's sake). Position / speed / acceleration sensors are standard and known in the art, as is a rotor, a nacelle, and a tower of a wind turbine. Claims 10-13 merely incorporate the orientation determination method into known apparatuses, which does not result in significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claims 1 and 10, the limitation recited as “a positioning system” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “a positioning system” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: the disclosure is silent as to the particular structure of “a positioning system”). Due to dependency, this rejection also applies to claims 2-9 and 11-13.

In claim 5, the limitation recited as “the moving part of the wind turbine… is a nacelle and/or a tower” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. Issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing (see MPEP 2163 I A). In the instant case, the invention is described in terms of a rotor / rotor blade, and there is no discussion of how the invention is implemented for a nacelle and/or a tower. Although the specification mentions realizing the moving part as a nacelle and/or tower, it is noted that the written in ipsis verbis in the specification (see MPEP 2163.03 V).

In claim 12, the limitation recited as “a computer readable hardware storage device” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “a computer readable hardware storage device” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: the disclosure is silent as to the particular structure of “a computer readable hardware storage device”).

In claim 13, the limitation recited as “a computer system” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The limitation “a computer system” invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (note: the disclosure is silent as to the particular structure of “a computer system”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

claims 1 and 10, the limitation recited as "a positioning system" renders the claim indefinite since it invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Due to dependency, this rejection also applies to claims 2-9 and 11-13.

In claim 11, the metes and bounds of the claim are indefinite since it is unclear if “a processor unit and/or hard-wired circuit and/or a logic device” form part of the claimed invention “A device” or not due to the recitation “or being associated with”.

In claim 12, the limitation recited as "a computer readable hardware storage device" renders the claim indefinite since it invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

In claim 13, the limitation recited as "a computer system" renders the claim indefinite since it invokes 35 U.S.C. 112(f) but the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 2016/0032897; see IDS submission).

In reference to claim 1 (as far as it is clear and definite)
Hawkins discloses:
A method for determining an orientation (i.e., the yaw direction 214 - see e.g. pars. [0002] and [0068]) of a rotor plane (i.e., the plane corresponding with blades 212)(note: yaw direction is indicative of a heading and, thus, orientation of the rotor plane) of a wind turbine (210), the method comprising:
-    determining a direction information (see e.g. pars. [0074] and [0075]) of a moving part (i.e., nacelle 216) of a wind turbine on a basis of at least one signal (233) of a positioning system (i.e., receiver 215) received at the moving part,
-    determining the orientation of the rotor on a basis of the direction information.

In reference to claim 5
Hawkins discloses:
The method according to claim 1, wherein the moving part (216) of the wind turbine is a rotating part of a rotor of the wind turbine, or is a nacelle and/or a tower.

In reference to claim 10 (as far as it is clear and definite)
Hawkins discloses:
A wind turbine (210), comprising
-at least one moving part (212), and
-a processing unit (i.e., a computer - see pars. [0060] and [0061]) that is arranged for:
-determining direction information (see e.g. pars. [0074] and [0075]) of the moving part on basis of at least one received signal (233) of a positioning system (i.e., receiver 215), and
-determining an orientation  (i.e., the yaw direction 214 - see e.g. pars. [0002] and [0068]) of the rotor plane (note: yaw direction is indicative of a heading and, thus, orientation of the rotor plane) on basis of the determined direction information.

In reference to claim 11 (as far as it is clear and definite)
Hawkins discloses:
A device (see par. [0058]) comprising and/or being associated with a processor unit and/or hard-wired circuit and/or a logic device that is arranged such that the method according to claim 1 is executable thereon.

In reference to claim 12 (as far as it is clear and definite)
Hawkins discloses:
A computer program product (see pars. [0060] and [0061]), comprising a computer readable hardware storage device having computer readable program code stored thereon, said program code executable by a processor of a computer system to implement a method according to claim 1.

In reference to claim 13 (as far as it is clear and definite)
Hawkins discloses:
A computer readable medium (see pars. [0060] and [0061]), having computer-executable instructions adapted to cause a computer system to perform the steps of the method according to claim 1.

Claims 1, 5, 6, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esbensen et al. (EP 2599993 A1 - hereafter referred to as Esbensen; see IDS submission).

In reference to claim 1 (as far as it is clear and definite)
Esbensen discloses:
A method for determining an orientation of a rotor plane of a wind turbine, the method comprising:
-    determining a direction information (i.e., position data – see e.g. par. [0054]) of a moving part (BL or NA) of a wind turbine (WT) on basis of at least one signal (POS) of a positioning system (i.e., receiver REC) received at the moving part,
-    determining the orientation (i.e., yaw angle alpha or “plane of rotation” – see Figures 1C, 4, and pars. [0050],[0062])(note: yaw direction is indicative of a heading and, thus, orientation of the rotor plane) of the rotor on a basis of the direction information.

In reference to claim 5
Esbensen discloses:
The method according to claim 1, wherein the moving part (BL or NA) of the wind turbine is a rotating part (BL) of a rotor of the wind turbine, or is a nacelle (NA) and/or a tower.

In reference to claim 6
Esbensen discloses:
The method according to claim 1, wherein the received signal is a satellite signal of a satellite-based Global Positioning System (see par. [0052]).

In reference to claim 10 (as far as it is clear and definite)
Esbensen discloses:
A wind turbine (WT), comprising
-at least one moving part (BL or NA), and
-a processing unit (i.e., a controller – see par. [0035]) that is arranged for:
-determining direction information (i.e., position data – see e.g. par. [0054]) of the moving part on basis of at least one received signal (POS) of a positioning system (i.e., receiver REC), and
-determining an orientation of the rotor plane (i.e., yaw angle alpha or “plane of rotation” – see Figures 1C, 4, and pars. [0050],[0062])(note: yaw direction is indicative of a heading and, thus, orientation of the rotor plane)  on basis of the determined direction information.

In reference to claim 11 (as far as it is clear and definite)
Esbensen discloses:
A device (i.e., a controller - see par. [0035]) comprising and/or being associated with a processor unit and/or hard-wired circuit and/or a logic device that is arranged such that the method according to claim 1 is executable thereon.

In reference to claim 12 (as far as it is clear and definite)
Esbensen discloses:
A computer program product (i.e., a controller - see par. [0035]), comprising a computer readable hardware storage device having computer readable program code stored thereon, said program code executable by a processor of a computer system to implement a method according to claim 1.

In reference to claim 13 (as far as it is clear and definite)
Esbensen discloses:
A computer readable medium (i.e., a controller - see par. [0035]), having computer-executable instructions adapted to cause a computer system to perform the steps of the method according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Esbensen in view of Hawkins.

In reference to claim 7
Esbensen discloses:
The method according to claim 6.

Esbensen does not disclose:
the direction information is determined on basis of an analysis of Doppler Shifts of the at least one GPS signal received at the moving part.



a method of determining a rotor plane orientation (i.e., yaw direction 214) of a wind turbine (210) based on position signals (233) received by a receiver (215), wherein the rotor plane orientation is determined on basis of an analysis of Doppler shifts (see par. [0088]) of the position signals.
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Esbensen to determine the direction information on basis of analysis of Doppler shifts of the position signals, as disclosed by Hawkins, for the purpose of permitting accurate determination of the rotor plane orientation (due to use of a known analysis method).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Esbensen in view of Laurberg (US 2014/0020465).

In reference to claim 9
Esbensen discloses:
The method according to claim 1, 

Esbensen does not disclose:
wherein movement information of the tower and/or the nacelle (NA) is determined on basis of at least one signal provided by at least one accelerator sensor being fixed to the tower and/or the nacelle, wherein the orientation of the rotor plane is determined on basis of the determined movement information.




a wind turbine comprising an accelerometer for determining transversal movement of a nacelle (see e.g. pars. [0006] and [0014]-[0016]). 
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Esbensen to include sensing transverse movement of the nacelle by an accelerometer, as disclosed by Laurberg, for the purpose of improving the accuracy of the rotor plane orientation (i.e., by permitting accounting for movement resulting from transient events, such as wind gusts).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745